Citation Nr: 0027246	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a disability evaluation in 
excess of 10 percent for service-connected Post-Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran and L.R. 


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 10 percent rating effective August 13, 
1998.  A notice of disagreement was received in March 1999, a 
statement of the case was issued in May 1999, and a 
substantive appeal was received in May 1999.  The veteran and 
a witness testified at a personal hearing at the RO in 
October 1999.  The veteran appeared at a Board 
videoconference hearing in February 2000.  At that hearing, 
the veteran indicated that he wished to waive initial RO 
consideration of additional medical evidence subsequently 
received at the Board. 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
depressed mood, sleep impairment, recurrent nightmares of 
Vietnam, and mild memory loss, but without flattened affect, 
circumstantial, circumlocutory or stereotyped speech, 
impaired judgment or impaired abstract thinking.  


CONCLUSION OF LAW

The criteria for entitlement to a 30 percent disability 
evaluation (but no higher) for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9411, 9440 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the 
severity of the disability at issue are to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time. See Fenderson v. West, 
12 Vet.App. 119 (1999).  With a well-grounded claim arises a 
statutory duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a).  After noting that the claims file includes a VA 
psychiatric examination as well as ongoing outpatient 
treatment records, a social workers statement and testimony 
offered at two personal hearings, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The present appeal arises from a claim received in August 
1998.  Accordingly, the veteran's PTSD is rated under the 
provisions of Diagnostic Codes 9411, 9440.  Under these 
provisions, a 10 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or where the symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

After reviewing the medical evidence and the testimony 
offered at both the October 1999 RO hearing and the February 
2000 Board hearing, the Board believes that the disability 
picture resulting from the veteran's PTSD more nearly 
approximates the criteria for a 30 percent evaluation.  38 
C.F.R. § 4.7.  A Global Assessment of Functioning (GAF) score 
of 60 was reported on VA examination in September 1998.  The 
GAF scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 51-60 score indicates "moderate symptoms . . . OR any 
moderate difficulty in social, occupational, or school 
functioning . . . ."  

However, the report of the September 1998 examination also 
shows clinical findings of depressed mood and sleep 
impairment with subjective complaints of some memory loss and 
panic attacks such as with noise.  The Board notes that the 
criteria for a 30 percent rating include depressed mood, 
panic attacks weekly or less often, chronic sleep impairment 
and mild memory loss.  Moreover, outpatient reports dated in 
December 1999 and February 2000 show depressed mood and sleep 
impairment.  Further, while a GAF score is not determinative 
by itself, the Board does acknowledge that the December 1999 
report documented a GAF score of 48 which indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  Additionally, 
a March 2000 letter from a social worker also refers to sleep 
disturbance, isolation, depression and poor memory.  These 
medical records appear to support the testimony offered at 
the two different hearings with regard to certain criteria 
for a 30 percent rating.  Resolving all reasonable doubt in 
the veteran's favor and applying the provisions of 38 C.F.R. 
§ 4.7, the Board finds that a 30 percent rating is warranted.  
Moreover, as the clinical findings have essentially remained 
the same during the entire period covered by the appeal, the 
Board finds that the 30 percent rating is effective from 
August 13, 1998. 

However, it is clear that the criteria for a rating in excess 
of 30 percent have not been met.  The totality of the medical 
evidence does not show that the resulting disability picture 
more nearly approximates the criteria listed for a 50 percent 
rating under Codes 9411, 9440.  For example, there is no 
persuasive evidence of flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week or difficulty in understanding complex commands.  
Further, the medical records show fair to good judgment and 
no impaired abstract thinking.  

In sum, the Board concludes that a 30 percent rating, but no 
higher, is warranted from August 13, 1998.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service connected 
PTSD has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In fact, the medical records show that 
the veteran is able to work and has been on his current job 
for 6 years.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to assignment of a 30 percent disability 
evaluation for PTSD effective from August 13, 1998, is 
warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

